Citation Nr: 1038048	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran had active service from February 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
case has since been transferred to the RO in Huntington, West 
Virginia.

The Veteran was scheduled to appear at a Board hearing in 
December 2009, but failed to report as scheduled.  As he has not 
shown good reason for his absence, his request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In February 2010, the Board remanded this matter to the RO for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the February 2010 remand, the Board noted that the Veteran's 
service treatment records were negative for any reference to a 
psychiatric disorder during service.  The Board instructed the RO 
to afford the Veteran a VA psychiatric examination, whereby the 
VA examiner was to determine, in relevant part, whether it was 
least as likely as not (50 percent or greater degree of 
probability) that the Veteran has a psychiatric disorder other 
than PTSD that began during service or is otherwise etiologically 
linked to any in-service event.  The VA examiner was advised that 
the term "as likely as not" means that the weight of medical 
evidence both for and against a conclusion is so evenly divided 
that it is as medically sound to find in favor of causation as to 
find against causation.  If the examiner was unable to provide 
the requested opinion with what is considered to be a generally 
accepted degree of medical certainty, i.e. without resorting to 
speculation, it was to be so stated, and the examiner was to, in 
such case, explain why it would be speculative to respond.

Pursuant to the Board's February 2010 remand instructions, the 
Veteran underwent a VA mental disorders examination in July 2010, 
at which time the VA examiner diagnosed the Veteran as having 
bipolar disorder, not otherwise specified.  The examiner stated 
that the Veteran "reported the onset of his psychiatric symptoms 
began subsequent to his military service, and there was no 
evidence of mental health treatment for a psychiatric disorder 
during the military."  The examiner opined that the question of 
whether it was at least as likely as not that the Veteran had a 
psychiatric disorder that began during service or is otherwise 
etiologically linked to any in-service event could not be 
determined "without resorting to mere speculation."  The 
examiner stated that this opinion was "based on the lack of 
viable military service documentation and evidence therein."  

With respect to VA examinations provided in connection with 
disability claims, in determining that an opinion cannot be given 
without resort to mere speculation, a VA examiner must adequately 
explain why such opinion cannot be given without resort to mere 
speculation.  See generally Jones v. Shinseki, 23 Vet. App. 382, 
390-392 (2010).

In this case, the "lack of viable military service documentation 
and evidence" noted by the July 2010 VA examiner had already 
been acknowledged by the Board in the February 2010 remand when 
it stated that "[s]ervice treatment records are negative for any 
reference to a psychiatric disorder during service."  As the 
lack of documentation of a psychiatric condition in service was a 
fact already acknowledged by the Board, repetition of this fact 
by the VA examiner, by itself, was not an adequate explanation of 
why the requested opinion could not be made without resorting to 
mere speculation.  Indeed, had service treatment records 
indicated "evidence of mental health treatment for a psychiatric 
disorder during the military," a VA medical opinion as to 
whether a psychiatric disorder began during service or is 
otherwise etiologically linked to any in-service event most 
likely would not have been necessary for the Board to decide the 
instant case.

Rather, the July 2010 VA examiner should have explained why such 
an opinion would be speculative in light of the particular facts 
and circumstances of the case, including the acknowledged lack of 
documentation of a psychiatric disorder in the service treatment 
records.  The examiner should have explained whether, for 
example, the nature of the Veteran's psychiatric disability, or 
some other factor, precludes a determination as to whether it is 
least as likely as not that a psychiatric disorder began during 
service or is otherwise etiologically linked to any in-service 
event, in the absence of military service documentation.

In light of the above, the case must be remanded for an addendum 
opinion to as to whether it as least as likely as not that a 
psychiatric disorder began during service or is otherwise 
etiologically linked to any in-service event.  If such 
determination cannot be made without resort to mere speculation, 
the VA examiner should provide an adequate explanation of why 
such an opinion would be speculative in light of the facts and 
circumstances of this particular case, including the lack of 
military service documentation of a psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should arrange for the 
appropriate VA examiner to review the claims 
file, to include this remand.  If at all 
possible, return the claims file to the same 
examiner for an addendum opinion, if the 
examiner remains available.  The examiner 
should be requested to opine as to whether it 
as least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran has a psychiatric disorder that began 
during service or is otherwise etiologically 
linked to any in-service event.  If so, such 
diagnosed disorder must be specifically 
identified.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
opinion requested cannot be given without 
resort to mere speculation, the VA examiner 
should provide an adequate explanation of 
why, given the facts and circumstances of 
this particular case, including any lack of 
military service documentation of a 
psychiatric disorder, such an opinion would 
be speculative.

2.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
then be allowed for a response, before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


